8 F.3d 818
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Blanche L. HICKS, Plaintiff-Appellant,v.Les ASPIN, Secretary of Defense, Defendant-Appellee.
No. 93-1546.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 13, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-93-224)
Blanche L. Hicks, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Blanche Hicks filed a complaint against her former employer claiming wrongful discharge.  The district court summarily dismissed the action with prejudice as frivolous pursuant to 28 U.S.C. § 1915(d) (1988).  We affirm as modified to reflect that the dismissal is without prejudice.


2
Claims are properly dismissed as frivolous if they lack an arguable basis in law or fact.   Neitzke v. Williams, 490 U.S. 319 (1989).  We review a district court's dismissal of a claim as frivolous for abuse of discretion.   Denton v. Hernandez, 60 U.S.L.W. 4346, 4348 (U.S. 1992).  Some factors we consider in reviewing a § 1915(d) dismissal are the plaintiff's pro se status, the district court's explanation for the dismissal, whether the dismissal was with or without prejudice, and whether "frivolous factual allegations could be remedied through more specific pleading."  Id. In the present case, Hicks is pro se and her complaint, though vague, could potentially make out a claim if she had the opportunity to particularize the basis for her action.  Thus, although we agree that her claim as written is frivolous, we modify the dismissal to reflect that it is without prejudice to Hicks' right to file a new complaint with the proper factual support.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED